DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/618,305 filed 29 November 2019. Claims 1-4, 6-22 pending. Claim 5 canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the reaction members of each assembly are separate, and the reaction members are disposed axially between the clutches of the two assemblies” in lines 14 and 15. However lines 8 and 9 appear to indicate that the reaction members are part of each clutch. Thus, it is unclear how the reaction members can be separate from the outer disk carrier of the clutch and be between the clutches.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 22 as best understood is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2009/0188765 to Mizuno et al (hereinafter referred to as Mizuno).
Regarding claims 22, Mizuno discloses:
Claim 22:
A clutch mechanism (i.e., Fig. 2) configured to be driven in rotation about an axis (i.e., center rotational axis of Fig. 2) and comprising: two assemblies (i.e., 49 and 50), each assembly comprising at least: an outer disk carrier (i.e., 53 and 68, respectively) externally delimiting a cavity (i.e., each outer disk carrier has a cavity that contains elements within); a clutch comprising including a stack of coupling disks and friction disks (i.e., 55/56 and 70/71 respectively), the stack being housed in the cavity and configured to be driven in rotation about the axis (i.e., Fig. 2); and9  a reaction member (i.e., 58 and 73 respectively) of the outer .

Allowable Subject Matter
Claims 1-4, 6-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A clutch mechanism configured to be driven in rotation about an axis and comprising; two assemblies, each assembly comprising at least: an outer disk carrier externally delimiting a cavity; a clutch including a stack of coupling disks and friction disks, the stack being housed in the cavity and configured to be driven in rotation about the axis; and a reaction member of the outer disk carrier configured to enable compression of the coupling disks against the friction disks in a clutch engaged position of the clutch; and an assembly device for assembling the two assemblies, wherein the reaction member includes: a first part extending radially outside the cavity and beyond a peripheral edge of the 
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, applicant amended claim 1 to include previously objected to limitations. This in combination with the remaining limitations, is not taught or rendered obvious by the prior art. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 08 November 2021, with respect to pages 11 and 12 have been fully considered and are persuasive.  The 35 USC 112(b) or 102 rejection of claims 1-4 and 16-21 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659